DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Amendment
The Amendment filed on 9/23/2022 has been entered. Claims 1-3, 6-9, 12-16 and 19-26 remain pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-9, 13-16, 19-20, 22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Levy U.S. Patent Application 20190045223 in view of Yoo U.S. Patent Application 20110115790, and further in view of Naware U.S. Patent Application 20150134495.
Regarding claim 14, Levy discloses a system, comprising: 
an image processor (graphics processing unit) configured with instructions in non-transitory memory that when executed (paragraph [0100]: a processor including one or more graphics processing unit(s) or processor core(s) may undertake one or more of the blocks of the example processes herein in response to program code and/or instructions or instruction sets conveyed to the processor by one or more machine-readable media) cause the image processor to:  
determine a motion between a preceding image frame of a sequence of image frames to be rendered and a target image frame to be rendered (paragraph [0037]: any video data discussed herein may include any suitable video frames, video pictures, sequence of video frames; paragraph [0069]: motion vector field 221 is provided to fine motion estimation module 205, which also receives lower resolution frame N 212 and temporally previous lower resolution frame N-1 213. Fine motion estimation module 205 generates a motion vector (MV) field 222 such that motion vector field 222 has increased density (e.g., more MVs and more MVs per pixel) and increased accuracy with respect to motion vector field 221; paragraph [0091]: a portion of the downsampled current frame is received and, also during said downsampling, motion estimation is performed for blocks of the portion using only the portion to provide a plurality of motion vectors for the plurality of blocks); 
generate an image corresponding with the target frame to be rendered, the generating being either at a target size or a smaller resolution than the target size (paragraph [0090]: a current frame of video is downsampled to generate a downsampled current frame. The current frame may be downsampled using any suitable technique or techniques to any suitable lower resolution such as 1 to 4 downsampling in both the x- and y-directions); 
detect one or more areas of the generated image to be blended (paragraph [0094]: the motion vector field is refined and the blending discussed at operation uses the refined motion vector field... the iterative updates are local (e.g., involving the part of the motion field within the scan window); paragraph [0079]: blend factors 223 provide, for different regions of frame N 211 weighting values for weighting pixel values of temporally previous clean frame N 217 in the blending); and
generate an output image frame based on both the image and a motion-compensated stored reference image frame corresponding with a preceding output image frame (paragraph [0095]: at operation 1704, where the current frame (downsampled) and a previous frame (full resolution 1:1) of the video are blended based on the motion vector field to generate a temporally filtered current frame… the previous frame may be any temporally previous frame; paragraph [0078]: temporally previous clean frame N-1 216 (previous frame at full resolution 1:1) may be used more in the temporal filtering applied by blending module 203; paragraph [0090]: process 1700 begins at operation 1701, where a current frame of video is downsampled to generate a downsampled current frame; paragraph [0096]: Processing continues at operation 1705, where the temporally filtered current frame generated at operation is displayed to a user; paragraph [0086]: memory 1803 may store video data or related content such as frame or image data, motion vectors, motion vector fields, confidence values, blend factors, filter weights, and/or any other data as discussed herein),
wherein, within the one or more areas of the generated image to be blended, pixels of the output image frame are the corresponding pixels of the generated image blended with the corresponding pixels of the motion-compensated stored reference image frame (paragraph [0079]: blend factors 223 provide, for different regions of frame N 211 weighting values for weighting pixel values of temporally previous clean frame N 217 in the blending; paragraph [0095]: when at least a region of the current frame and the previous frame are misaligned, performing spatial filtering for a target pixel in the region of the current frame by applying a separable horizontal and vertical finite impulse response filters to the target pixel… and blending the separable horizontal and vertical finite impulse response filtered pixel and the vertical infinite response filtered pixel to generate a resultant pixel; paragraph [0033]: The current frame and a previous frame are then blended based on the motion vector field to generate a temporally filtered current frame; paragraph [0094]: the motion vector field is refined and the blending discussed at operation uses the refined motion vector field... the iterative updates are local (e.g., involving the part of the motion field within the scan window)). 
Levy discloses all the features with respect to claim 14 as outlined above. However, Levy fails to disclose rendering an image corresponding with the target image frame to be rendered, the rendering being either at a target size or a smaller resolution than the target size based on the determined motion, and outside of the one or more areas of the rendered image to be blended, pixels of the output image frame are the corresponding pixels of the rendered image. 
Yoo discloses the generating being either at a target size or a smaller resolution than the target size based on the determined motion (paragraph [0063]: it is determined whether the current frame is a scene change frame (S30); paragraph [0067]: when the current frame is the horizontal motion frame and is not the scene change frame, a 3D image is generated using the current image and the delayed image (S40)… when the current frame is the horizontal motion frame and the scene change frame, a 3D image, that is, left and right images, is generated using a depth map of the current image (S50); Yoo’s teaching of generating different images based on scene change can be combined with Levy’s device, such that to generate target size images if motion indicating a scene change, and generate smaller resolution images if motion not indicating a scene change);
outside of the one or more areas of the rendered image to be blended, pixels of the output image frame are the corresponding pixels of the rendered image (paragraph [0067]: when the current frame is the horizontal motion frame and is not the scene change frame, a 3D image is generated using the current image and the delayed image (S40); output the corresponding pixels of the rendered image if no change).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Levy’s to determine scene change as taught by Yoo, to display image appropriately.
Levy as modified by Yoo discloses all the features with respect to claim 14 as outlined above. However, Levy as modified by Yoo fails to disclose rendering an image corresponding with the target image frame to be rendered, rendering image being either at a target size or a smaller resolution explicitly. 
Naware discloses rendering an image corresponding with the target image frame to be rendered, rendering image being either at a target size or a smaller resolution (paragraph [0087]: The garment simulation module 246 and rendering module 248 can exploit spatial coherence within consecutive frames to speed up the simulation run-time, for example by using the stable position of the previous frame as the starting position for the current frame and computing the resultant motion parameters of the garment; paragraph [0117]: a whole range of image resolutions may be chosen, and the corresponding sets of images rendered; rendering image at any chosen size or resolution).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Levy and Yoo’s to render images as taught by Naware, to generate desired images.

Regarding claim 15, Levy as modified by Yoo and Naware discloses the system of claim 14, wherein generating the output image frame at the target size comprises performing motion compensation of a stored reference image frame based on motion between the stored reference image frame and the rendered image (Levy’s paragraph [0033]: The current frame and a previous frame are then blended based on the motion vector field to generate a temporally filtered current frame. Such blending techniques may be performed using any suitable motion compensated temporal filtering techniques; paragraph [0086]: memory 1803 may store video data or related content such as frame or image data, motion vectors, motion vector fields, confidence values, blend factors, filter weights, and/or any other data as discussed herein). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Levy’s to determine scene change as taught by Yoo, to display image appropriately; and combine Levy and Yoo’s to render images as taught by Naware, to generate desired images.

Regarding claim 16, Levy as modified by Yoo and Naware discloses the system of claim 14, wherein the stored reference image frame corresponds with the most recent preceding output image frame (Levy’s paragraph [0033]: The current frame and a previous frame are then blended based on the motion vector field to generate a temporally filtered current frame; paragraph [0093]: the first motion vector references a first reference block of a downsampled previous frame; paragraph [0069]: motion vector field 221 is provided to fine motion estimation module 205, which also receives lower resolution frame N 212 and temporally previous lower resolution frame N-1 213. Fine motion estimation module 205 generates a motion vector (MV) field 222 such that motion vector field 222 has increased density (e.g., more MVs and more MVs per pixel) and increased accuracy with respect to motion vector field 221; paragraph [0086]: memory 1803 may store video data or related content such as frame or image data, motion vectors, motion vector fields, confidence values, blend factors, filter weights, and/or any other data as discussed herein; Naware’s paragraph [0087]: The garment simulation module 246 and rendering module 248 can exploit spatial coherence within consecutive frames to speed up the simulation run-time, for example by using the stable position of the previous frame as the starting position for the current frame and computing the resultant motion parameters of the garment). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Levy’s to determine scene change as taught by Yoo, to display image appropriately; and combine Levy and Yoo’s to render images as taught by Naware, to generate desired images.

Regarding claim 19, Levy as modified by Yoo and Naware discloses the system of claim 14, wherein the image processor is further configured with instructions in non-transitory memory that when executed cause the image processor to upscale the rendered image to a target resolution of the target image frame to be rendered (Naware’s paragraph [0117]: a whole range of image resolutions may be chosen, and the corresponding sets of images rendered). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Levy’s to determine scene change as taught by Yoo, to display image appropriately; and combine Levy and Yoo’s to render images as taught by Naware, to generate desired images.

Claim 1 recites the functions of the apparatus recited in claim 14 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 14 applies to the method steps of claim 1.
Claim 2 recites the functions of the apparatus recited in claim 15 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 15 applies to the method steps of claim 2.
Claim 3 recites the functions of the apparatus recited in claim 16 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 16 applies to the method steps of claim 3.
Claim 6 recites the functions of the apparatus recited in claim 19 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 19 applies to the method steps of claim 6.

Regarding claim 7, Levy as modified by Yoo and Naware discloses the method of claim 1, wherein the rendering the image is at the target size, responsive to the determined motion indicating a scene change or complex motion (Naware’s paragraph [0117]: a whole range of image resolutions may be chosen, and the corresponding sets of images rendered; Yoo’s paragraph [0063]: it is determined whether the current frame is a scene change frame (S30); paragraph [0067]: when the current frame is the horizontal motion frame and the scene change frame, a 3D image, that is, left and right images, is generated using a depth map of the current image (S50)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Levy’s to determine scene change as taught by Yoo, to display image appropriately; and combine Levy and Yoo’s to render images as taught by Naware, to generate desired images.

Regarding claim 8, Levy discloses a method, comprising:
determining a motion between a preceding image frame of a sequence of image frames to be rendered and a target image frame to be rendered (paragraph [0069]: motion vector field 221 is provided to fine motion estimation module 205, which also receives lower resolution frame N 212 and temporally previous lower resolution frame N-1 213. Fine motion estimation module 205 generates a motion vector (MV) field 222 such that motion vector field 222 has increased density (e.g., more MVs and more MVs per pixel) and increased accuracy with respect to motion vector field 221; paragraph [0091]: a portion of the downsampled current frame is received and, also during said downsampling, motion estimation is performed for blocks of the portion using only the portion to provide a plurality of motion vectors for the plurality of blocks);
generating an image at a smaller resolution than the target size (paragraph [0090]: a current frame of video is downsampled to generate a downsampled current frame. The current frame may be downsampled using any suitable technique or techniques to any suitable lower resolution such as 1 to 4 downsampling in both the x- and y-directions; paragraph [0045]: clean frames are also downscaled as needed as shown with respect to scaling module 207. For example, scaling module 207 downscales clean frame N 217 (e.g., at full resolution, 1:1) to lower resolution clean frame N 218 (e.g., downsampled by 4 in both the horizontal and vertical dimensions)), 
detecting one or more areas of the generated image to be blended (paragraph [0094]: the motion vector field is refined and the blending discussed at operation uses the refined motion vector field... the iterative updates are local (e.g., involving the part of the motion field within the scan window); paragraph [0079]: blend factors 223 provide, for different regions of frame N 211 weighting values for weighting pixel values of temporally previous clean frame N 217 in the blending); and
generating an output image frame based on the image and a motion-compensated stored reference image frame corresponding with a preceding output image frame (paragraph [0095]: at operation 1704, where the current frame (downsampled) and a previous frame (full resolution 1:1) of the video are blended based on the motion vector field to generate a temporally filtered current frame… the previous frame may be any temporally previous frame; paragraph [0078]: temporally previous clean frame N-1 216 (previous frame at full resolution 1:1) may be used more in the temporal filtering applied by blending module 203; paragraph [0096]: Processing continues at operation 1705, where the temporally filtered current frame generated at operation is displayed to a user; paragraph [0033]: The current frame and a previous frame are then blended based on the motion vector field to generate a temporally filtered current frame. Such blending techniques may be performed using any suitable motion compensated temporal filtering techniques; paragraph [0086]: memory 1803 may store video data or related content such as frame or image data, motion vectors, motion vector fields, confidence values, blend factors, filter weights, and/or any other data as discussed herein),
wherein, within the one or more areas of the generated image to be blended, pixels of the output image frame are the corresponding pixels of the generated image blended with the corresponding pixels of the motion-compensated stored reference image frame; and wherein, outside of the one or more areas of the rendered image to be blended, pixels of the output image frame are the corresponding pixels of the rendered image (paragraph [0079]: blend factors 223 provide, for different regions of frame N 211 weighting values for weighting pixel values of temporally previous clean frame N 217 in the blending; paragraph [0095]: when at least a region of the current frame and the previous frame are misaligned, performing spatial filtering for a target pixel in the region of the current frame by applying a separable horizontal and vertical finite impulse response filters to the target pixel… and blending the separable horizontal and vertical finite impulse response filtered pixel and the vertical infinite response filtered pixel to generate a resultant pixel; paragraph [0033]: The current frame and a previous frame are then blended based on the motion vector field to generate a temporally filtered current frame; paragraph [0094]: the motion vector field is refined and the blending discussed at operation uses the refined motion vector field... the iterative updates are local (e.g., involving the part of the motion field within the scan window)). 
Levy discloses all the features with respect to claim 8 as outlined above. However, Levy fails to disclose rendering an image at a target size, responsive to the determined motion indicating a scene change or a complex motion, rendering the image at a smaller resolution, responsive to the determined motion not indicating a scene change or a complex motion.
Yoo discloses generating an image at a target size, responsive to the determined motion indicating a scene change or a complex motion, generating the image at a smaller resolution, responsive to the determined motion not indicating a scene change or a complex motion (paragraph [0063]: it is determined whether the current frame is a scene change frame (S30); paragraph [0067]: when the current frame is the horizontal motion frame and is not the scene change frame, a 3D image is generated using the current image and the delayed image (S40)… when the current frame is the horizontal motion frame and the scene change frame, a 3D image, that is, left and right images, is generated using a depth map of the current image (S50); Yoo’s teaching of generating different images based on scene change can be combined with Levy’s device, such that to generate target size images if motion indicating a scene change, and generate smaller resolution images if motion not indicating a scene change);
outside of the one or more areas of the rendered image to be blended, pixels of the output image frame are the corresponding pixels of the rendered image (paragraph [0067]: when the current frame is the horizontal motion frame and is not the scene change frame, a 3D image is generated using the current image and the delayed image (S40); the corresponding pixels of the rendered image).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Levy’s to determine scene change as taught by Yoo, to display image appropriately.
Levy as modified by Yoo discloses all the features with respect to claim 8 as outlined above. However, Levy as modified by Yoo fails to disclose rendering an image at a target size or a smaller resolution explicitly. 
Naware discloses rendering an image at a target size or a smaller resolution (paragraph [0117]: a whole range of image resolutions may be chosen, and the corresponding sets of images rendered; rendering image at any chosen size or resolution).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Levy and Yoo’s to render images as taught by Naware, to generate desired images.

Regarding claim 9, Levy as modified by Yoo and Naware discloses the method of claim 8, further comprising generating the motion-compensated stored reference image frame by applying motion compensation to a stored reference image frame based on motion between rendered image and the stored reference image frame (Levy’s paragraph [0033]: The current frame and a previous frame are then blended based on the motion vector field to generate a temporally filtered current frame. Such blending techniques may be performed using any suitable motion compensated temporal filtering techniques; paragraph [0086]: memory 1803 may store video data or related content such as frame or image data, motion vectors, motion vector fields, confidence values, blend factors, filter weights, and/or any other data as discussed herein).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Levy’s to determine scene change as taught by Yoo, to display image appropriately; and combine Levy and Yoo’s to render images as taught by Naware, to generate desired images.

Regarding claim 13, Levy as modified by Yoo and Naware discloses the method of claim 8, further comprising storing the output image frame in a memory for use as a reference image frame for at least one subsequent output image frame (Levy’s paragraph [0046]: A portion of lower resolution frame N 214 (e.g., portion 311, portion 313, or the like) and a temporally previous lower resolution frame N-1 215 (e.g., also generated by scaling module 201 and stored in system memory 108); paragraph [0086]: memory 1803 may store video data or related content such as frame or image data, motion vectors, motion vector fields, confidence values, blend factors, filter weights, and/or any other data as discussed herein).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Levy’s to determine scene change as taught by Yoo, to display image appropriately; and combine Levy and Yoo’s to render images as taught by Naware, to generate desired images.

Claim 20 recites the functions of the method recited in claim 7 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 7 applies to the apparatus steps of claim 20.

Regarding claim 22, Levy as modified by Yoo and Naware discloses the method of claim 1, wherein the detecting of the one or more areas of the target image frame to be rendered includes detecting pixel-level differences between pixels of the rendered image and pixels of the motion-compensated stored reference image frame (Yoo’s paragraph [0065]: whether the scene change occurs can be detected by comparing statistic characteristics of the current frame and the reference frame, or by using a difference in pixel values of the current frame and the reference frame; Levy’s paragraph [0094]: the motion vector field is refined and the blending discussed at operation uses the refined motion vector field... the iterative updates are local (e.g., involving the part of the motion field within the scan window); paragraph [0079]: blend factors 223 provide, for different regions of frame N 211 weighting values for weighting pixel values of temporally previous clean frame N 217 in the blending).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Levy’s to determine scene change as taught by Yoo, to display image appropriately; and combine Levy and Yoo’s to render images as taught by Naware, to generate desired images.

Claim 24 recites the functions of the method recited in claim 22 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 22 applies to the method steps of claim 24.

Regarding claim 25, Levy as modified by Yoo and Naware discloses the system of claim 14, wherein the detecting of the one or more areas of the target image frame to be rendered is based on a motion vector field (Levy’s paragraph [0094]: the motion vector field is refined and the blending discussed at operation uses the refined motion vector field... the iterative updates are local (e.g., involving the part of the motion field within the scan window); paragraph [0079]: blend factors 223 provide, for different regions of frame N 211 weighting values for weighting pixel values of temporally previous clean frame N 217 in the blending).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Levy’s to determine scene change as taught by Yoo, to display image appropriately; and combine Levy and Yoo’s to render images as taught by Naware, to generate desired images.

Claim 26 recites the functions of the method recited in claim 22 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 22 applies to the apparatus steps of claim 26.

Claim 12, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Levy U.S. Patent Application 20190045223 in view of Yoo U.S. Patent Application 20110115790, in view of Naware U.S. Patent Application 20150134495, and further in view of Kang U.S. Patent Application 20160198118.
Regarding claim 12, Levy as modified by Yoo and Naware discloses when scene change does not occur, color distributions and brightness distributions of respective frames may be similar to each other (Yoo’s paragraph [0066]). However, Levy as modified by Yoo and Naware fails to disclose adjusting brightness of the pixels of the motion-compensated reference image frame based on a brightness of the pixels of the image. 
Kang discloses adjusting brightness of the pixels of the motion-compensated reference image frame based on a brightness of pixels of the image (paragraph [0044]: the controller 130 adjusts a brightness value of a corresponding image frame base on the adjusted reference value and a motion value of an input image frame).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Levy, Yoo and Naware’s to adjust brightness as taught by Kang, to display an image taking into consideration an occurrence of a scene change.

Regarding claim 21, Levy as modified by Yoo, Naware and Kang discloses the method of claim 1, responsive to the determined motion not indicating a scene change or a complex motion, the rendering of the image at the smaller resolution than the target size includes upscaling the image (Levy’s paragraph [0090]: process 1700 begins at operation 1701, where a current frame of video is downsampled to generate a downsampled current frame; Yoo’s paragraph [0063]: it is determined whether the current frame is a scene change frame (S30); paragraph [0067]: when the current frame is the horizontal motion frame and is not the scene change frame, a 3D image is generated using the current image and the delayed image (S40); Yoo’s teaching of generating different images based on scene change can be combined with Levy’s device, such that to generate target size images if motion indicating a scene change, and generate smaller resolution images if motion not indicating a scene change; Kang’s paragraph [0059]: the display 160 may upscale or downscale an image frame to be displayed based on a screen size of the display apparatus 100).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Levy, Yoo and Naware’s to adjust brightness as taught by Kang, to display an image taking into consideration an occurrence of a scene change.

Claim 23 recites the functions of the method recited in claim 21 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 21 applies to the method steps of claim 23.

Response to Arguments

Applicant's arguments filed 9/23/2022, page 10 - 14, with respect to the rejection(s) of claim(s) 1, 8 and 14 under 103, have been fully considered but they are not persuasive. (FP 7.37)

Applicant argues on page 10-14 that Levy does not disclose detecting areas of a rendered image to be blended, wherein (1) pixels of an output image frame within the areas to be blended are the corresponding pixels of a rendered image blended with the corresponding pixels of a motion-compensated stored reference image frame; and (2) pixels of the output image frame outside of the areas to be blended are the corresponding pixels of the rendered image.

In reply, the rejection is based on Levy, Yoo and Naware combined. Levy discloses (1) pixels of the output image frame are the corresponding pixels of the generated image blended with the corresponding pixels of the motion-compensated stored reference image frame (paragraph [0079]: blend factors 223 provide, for different regions of frame N 211 weighting values for weighting pixel values of temporally previous clean frame N 217 in the blending; paragraph [0095]: when at least a region of the current frame and the previous frame are misaligned, performing spatial filtering for a target pixel in the region of the current frame by applying a separable horizontal and vertical finite impulse response filters to the target pixel… and blending the separable horizontal and vertical finite impulse response filtered pixel and the vertical infinite response filtered pixel to generate a resultant pixel; paragraph [0033]: The current frame and a previous frame are then blended based on the motion vector field to generate a temporally filtered current frame; paragraph [0094]: the motion vector field is refined and the blending discussed at operation uses the refined motion vector field... the iterative updates are local (e.g., involving the part of the motion field within the scan window)). 
Yoo discloses (2) pixels of the output image frame are the corresponding pixels of the rendered image (paragraph [0067]: when the current frame is the horizontal motion frame and is not the scene change frame, a 3D image is generated using the current image and the delayed image (S40); output the corresponding pixels of the rendered image if no change).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616